DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2021 has been entered. 
This action is in response to the papers filed on May 17, 2021.  Applicants’ arguments and amendments to the claims filed May 17, 2021 have been entered.  Claim 1 has been amended, claim 3 has been cancelled, and claim 17 has been newly added.  Claims 1, 2, and 4-17 are pending in the application. Claims 5-16 stand withdrawn.
	Claims 1, 2, 4, and 17 are under current examination.
Priority
Acknowledgment is made of applicant's claim for foreign priority to the filing dates of the Taiwanese Patent Application Serial No. TW 107102761 filed on Jan. 25, 2018. 
Response & Maintained Claim Rejection - 35 USC § 103
Applicant’s amendment necessitates the new grounds of rejection.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 2, and 4 remain rejected in modified form and claim 17 is newly rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kang et al. (WO 2016/161944; Pub. Date: Oct 13, 2016) and Lee et al. (Progress in Organic Coatings 77(2014) 1111-1116) for reasons of record.

	Regarding claims 1 and 17, Kang discloses a bio-ink composition comprising a core, a shell, and a liquid carrier [0014]; wherein the core comprises biodegradable polyurethane, naturally occurring polymers such as chitosan or  hyaluronic acid,  and combinations thereof ([0021], [0018], [0269], and [0416]), wherein the shell comprises gelatin, chitosan or hyaluronic acid [0029] or degradable polyurethane [0028] and combinations thereof [0655], wherein the bio-blocks making up the bioink are solid [0226], and wherein the carrier such as water with excipients such as calcium [0416], specifically a calcium chloride solution [0665].  But Kangdoes not disclose the biodegradable polyurethanes comprising a hard segment conjugated to a soft segment 
	However, in the same field of endeavor of coating compositions comprising  biodegradable polyurethane and gelatin (abstract) in an ion solution (abstract, page 1112 sections 2.4 and 2.4), Lee discloses the biodegradable polyurethane comprising isophorone  diisocyanate (IPDI), polycaprolactone diol. (PCL), and dimethylol butanoic acid (DMBA), wherein the hard segment comprises IPDI and the anionic chain extender DMBA and the soft segment comprises IPDI and PCL (page 1112 and Table 1).

	With regard to the limitation of claim 17, “wherein the gelatin is not modified with vinlytrimethoxysilane”, Kang discloses that the bioink does not need to be made up of gelatin but rather combination that include naturally occurring polymers such as chitosan or hyaluronic acid, and combinations thereof ([0021], [0018], [0269], and [0416]), moreover there is no mention in the general teaching of Kang that the gelatin needs to be limitated to gelatin modified with vinlytrimethoxysilane.  The disclosure of Kang is not limited to the specific examples found in Kang.

	Regarding claim 2, Kang discloses the divalent metal ion solution as calcium chloride solution [0665]. 

	Regarding claim 4, Lee discloses the wt% polyurethane 27.68 and the weight percent the biopolymer 4, 7,10, and 13 which reads on the instantly claimed weight ratio of 85:15 to 5:95.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine a biodegradable polyurethane, chitosan or hyaluronic acid, and 

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Kang  and Lee for the biodegradable polyurethane to comprise isophorone  diisocyanate (IPDI), polycaprolactone diol. (PCL), and dimethylol butanoic acid (DMBA), wherein the hard segment comprises IPDI and the anionic chain extender DMBA  and the soft segment comprises IPDI and PCL (page 1112 and Table 1) as disclosed by the teachings of Lee, in the bioink composition comprising  a biodegradable polyurethane, chitosan or hyaluronic acid, and calcium chloride as disclosed by Kang, as instantly claimed,  and as a matter of combining prior art elements according to known methods with a reasonable expectation of success at the time of filing.
  One of ordinary skill in the art would be motivated to do so because the polyurethane to comprise isophorone  diisocyanate (IPDI), polycaprolactone diol. (PCL), and dimethylol butanoic acid (DMBA), wherein the hard segment comprises IPDI and the anionic chain 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

Response to Arguments:	
Applicants traverse the 103 type rejection, arguing that the claim has been amended to recite a solid content range of 12.5 to 21.4 w/w.  Neither Kang or Lee disclose such a limitation.  The claimed bioink comprises a biodegradable polyurethane and a 

Applicants’ argument have been fully considered, but not found persuasive.  Applicant points to a single type of embodiment within Kang wherein Kang discloses at least 50% of the bio blocs are required when using bioink.  However, Kang additionally discloses wherein the bioink has a carrier that is a liquid [00351] compromising water or a buffer solution ([0014] and [0349]), wherein the bioblocks making up the bioink can comprises 10--99 by weight of the composition including the specific range of 10-20% [0365].  Accordingly, the instantly claimed solid content of the bioink wound be encompassed by the general range of 10-99 and the specific range of 10-20%.   Applicant has not provided evidence that the  bioink of Kang and Lee cannot be used for long term high resolution printing suitable for cell survival especially in light of the combination of Kang and Lee disclosing the instantly claimed limitations of the composition.  With respect to Applicant’s argument that structure of the bioink of Kang is structurally different than the instant invention as Kang requires calcium chloride, this has been fully considered, 
  Thus the rejection is maintained for the reasons of recored and the instant response.
Conclusion
No Claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617